Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 and 13-16 are pending, and claims 1, 11 and 14-16 have been amended. 
In light of the amendment to claims 14-16, claims no longer interpreted under 35 U.S.C. § 112(f).
Response to Arguments
	Applicant's arguments filed 05-03-2021 have been fully considered. 
	With respect to the objection to the abstract, applicant asserts that “abstract  is amended to include less than 150 words”. However, examiner is not able to locate the amended abstract. Thus, the objection to the abstract is maintained. 
	In page 8 -9 of the remarks Applicant asserts that “[t]he risk factors for the mobile application installed on the mobile device cannot be equal to the risk for the mobile device, and the device risk level for the mobile device also cannot be equal to the risk for the mobile device”. Examiner does not agree.
	It is noted that in the process of the claim examination claims are given their broadest reasonable interpretation See In re Bigio at 1324. Furthermore, while claims are interpreted in the light of the specification, limitations are not read to the claim from the specification See In re Van Geunsat 1184. 
	The relevant claim limitation being argued reads “obtaining UE behavior information; determining a risk for the UE by analyzing the UE behavior information”. 
	Here, applicant’s claim does not place any limitation on what UE behavior information is to be or to include other than “obtaining UE behavior information”  and analyzing it for 
	 Applied Mahabir discloses, a plurality of device-specific parameters and application identifiers are received by a risk assessment server, the risk assessment server by using the received device-specific parameters and application  identifiers determines device and application risk levels  for the mobile device (paragraph [0006] and [0127]). Mahabir discloses, each device specific parameter that is used in determining device and application risk levels, defines operational characteristic of the mobile device and an application installed on the mobile device (paragraph [0067]). It is clear to one of ordinary skill in the art operational characteristic of a device is the behavior of that device when it is operating. Further, Mahabir discloses device specific parameter reflect operational aspect of a mobile application on the mobile device (paragraph [0067]). It is noted that since the application is installed on the mobile device once it is executed by the mobile device it will affect the behavior of the mobile device. Device-specific parameters received by the risk assessment serve is information related to behavior of the mobile device, since it relates to the operational aspects of the mobile device. Thus, cited paragraph discloses claimed “obtaining UE behavior information”.
	As noted above, Mahabir (paragraph [0006] and [0067]) discloses the risk assessment server determines device risk level for the mobile device by using the received device-specific parameters and application identifier.  This clearly reads on the limitation of “determining a risk for the UE by analyzing the UE behavior information”, since in Mahabir the determined risk level is based on the information related to the behavior of the mobile device.
	Applicant in page 9 of the remarks asserts that “ on page 7 of the office action, it appears to be interpreted by the examiner that, the application risk level and device risk level for the 
	The relevant claim limitation being argued reads “sending a first indication to at least one network entity in a network, and triggering the at least one network function entity to perform policy update or parameter adjustment for the UE in response to the first indication, wherein the first indication indicates a type of the risk that the UE has, or the first indication indicates a policy or parameter..”.
	Here again claim does not place any limitation on what “indication” is to be or to include other than “the first indication indicates a type of a risk that the UE has”. Therefore, limitation has been interpreted broadly but reasonably.
	Mahabir discloses RSA communicate device and application risk level to the organization risk assessment application and the organization risk assessment application providing graphical user interface to allows an administrator to review the device and application risk level and to adjust organizational rule for allowing or preventing access (paragraph [0121]). Clearly, communicated  risk level is indicating the risk level associated with the device and application to the organization risk assessment application and administrator. The device and application risk level, has been interpreted as risk for the UE and when it is communicated to the organization assessment application [network entity] provides indication to the network entity and administrator, indicating the risk level associated with the device and application.
	 Applicant in page 9 of the remarks further asserts that  in Mahabir, “the object (administrator computer 130) receiving application risk levels and device risk levels and the object (the administrator of the organizational network) performing the organizational rule setting and adjustment are different”. Examiner does not agree with applicant’s interpretation. Examiner considers the administrator computer and administrator of the organizational network as one entity of/in the organizational network, where the administrator through the administrator computer adjust the organizational rules.
	Applicant in page 10 of the remarks asserts, “the application risk levels and device risk levels in Mahabir cannot equal to the first indication indicating a type of the risk that the UE has, or the first indication indicates a policy or parameter for solving the risk that the UE has. Examiner does not agree. 
	Mahabir (paragraph [0191]) discloses display 900 provides to corporate user an overview indicating the applications installed on devices accessing or attempting to access the organizational network. The overview also indicates the type of the risk associated with the installed application as being for example high risk or riskiest. Figure 9 also depicts installed applications by their status. 
	Applicant in page 10 further asserts that “[t]he riskiest apps showing on the display may show the level of the riskiest of apps , such as certain app in one mobile has the highest level of the risk rather that a type of the risk the UE has”. Examiner does not agree. It is noted that claim does not place any limitation on what “type of the risk” is to be or to include. Therefore, limitation has been interpreted broadly but reasonably. In the above argument applicant admits riskiest apps may show certain app in the mobile has the highest level of the risk. Clearly, one of ordinary skilled in the art understand that Mahabir by showing certain apps having highest level of risk shows the type of the risk as being high.
	Applicant’ argument with respect to Holtmanns reference is moot. Claim has been newly amended and has been rejected in the office action below in view of a new ground of rejection. 
	Applicant’s arguments with respect to claim 11 are similar to the arguments presented for claim 1 and are not persuasive for the same reasons discussed above. As stated in the previous office action Mahabir teaches the limitations of claim 11. Mahabir teaches receiving a first indication sent by a network when the network determines a risk for the UE (paragraph [0121], [0118] and [0006]), wherein the first indication indicates a type of the risk… (paragraph [0190] and figure 9) and executing risk defense action …(paragraph [0121] and [0140]).

Objection to specification (abstract)

	The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in 

length. The abstract may not include other parts of the application or other material. (MPEP 608.01 (b)).

	The abstract has been objected to for the following informalities:

	The abstract should be 150 words or less. The abstract exceed 150 word. Appropriate correction required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 11 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mahabir et al. (US Publication No. 2017/0346824).
	As per claim 11, Mahabir teaches a processing method for existence of a risk for user equipment (UE), applied to UE (paragraph [0006]), comprising: receiving a first indication sent by a network when the network determines the risk for the UE according to an analytics of UE behavioral information (paragraph [0121], RAS communicate application risk levels and device risk level to the organization risk assessment application. It is noted that the device and application risk level, when it is communicated to and received by the organization assessment application, provides indication, indicating the risk level associated with the device and application. Paragraph [0006] and [0118], determining by the risk assessment server application risk factor for the mobile application , the application risk factor including inherent application risk factor determined from the application characteristics of the mobile application and a device-specific risk factor determined from the device-specific parameter and determining device risk level for the mobile device  based on plurality of application risk levels, which corresponds to determining the risk for the UE according to an analytics of UE behavioral information ), wherein the first indication indicates a type of the risk that the UE has, or the first indication indicates a policy or parameter for solving the risk that the UE has (figure 9 and paragraph [0190], indicating riskiest applications, which indicates type of the risk as application type risk that UE has, reads on the indication indicates a type of risk that the UE has); and  raising an alarm and/or executing risk defense action for the risk in response to the first indication (paragraph [0121] and [0140], the organizational risk assessment application allows an administrator to trigger network protecting response to allow/deny access, or to adjust  organizational rules(executing risk defense) for allowing or preventing access);	
	wherein the first indication is directly sent after a network data analytics function (NWDAF) entity analyzes the UE behavioral information and determines the risk for the UE according to the UE behavioral information, or the first indication is sent after a policy control function (PCF) or an access and mobility management function (AMF) or a session management function (SMF) receives a risk analysis result of an NDDAF entity for the UE (paragraph (paragraph [0156], [0157] and [0168], RAS 105 after determining application risk levels and device risk levels, transmit the application risk levels and the device risk levels to the administrator computer, which reads on the limitation of: wherein the first indication is directly sent after a network data analytics function (NWDAF) entity analyzes UE behavioral information and determines the risk for the UE. Paragraph [0118]the device and application risk level by using device specific parameters and application characteristics).
	It is noted that as a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted (In re Johnston, 77 USPQ2d 1788 (Fed Cir 2006)). 

Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of Holtmanns et al. (US Publication No. 2016/0205128).
	As per claim 1 and 14, Mahabir teaches a method for managing and controlling user equipment (UE), applied to a network data analytics function (NWDAF) entity (Risk Assessment server), comprising:  obtaining UE behavioral information (paragraph [0006], receiving at the risk assessment server, from each mobile device, the plurality of application identifiers and the plurality of device-specific parameters. Each device specific parameters defining operational characteristics of the mobile device and an application on that mobile device); determining a risk for the UE by analyzing the UE behavioral information (paragraph [0006] and [0118], determining by the risk assessment server application risk factor for the mobile application , the application risk factor including inherent application risk factor determined from the application characteristics of the mobile application and a device-specific risk factor determined from the device-specific parameter and determining device risk level for the mobile device  based on plurality of application risk levels); sending a first indication to at least one network function entity in a network (paragraph [0121], RAS communicate application risk levels and device risk level to the organization risk assessment application), and allowing the at least one network function entity to perform policy update or parameter adjustment for the UE (paragraph [0121], the organizational risk assessment application allows an administrator to adjust organizational rules for allowing or preventing access),wherein the first indication indicates a type of the risk that the UE has (figure 9 and paragraph [0190], indicating riskiest applications, which indicates type of the risk as application type risk).
	While Mahabir discloses allowing the at least one network function entity to perform policy update, Mahabir does not explicitly disclose triggering the at least one network function entity to perform policy update in response to the first indication. However, in an analogous art, Holtmanns teaches triggering the at least one network function entity to perform policy update for UE in response to the first indication (paragraph [0004], at least one policy update may be  updated at least in response to an event prompting  a change in policy, and paragraph [0036], the policy updated may be triggered by the other events (indication) …security risk assessments of certain operation or application being used at the user equipment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mahabir with  Holtmanns, in order to providing to user equipment a policy update representative of a rule defining at least one security level and an operation allowed to be performed at the security level.
	Mahabir furthermore discloses memory configured to store a computer readable program and a processor configured to execute the computer readable program as recited in claim 14 (paragraph [0049]).
	It is noted that claim include the optional language of “and/or second indication to the UE to raise and alarm and/or execute risk defense action, wherein the second indication indicates a type of the risk that the UE has”, which has not been considered  in the rejection above, since the limitation is optional. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted (In re Johnston, 77 USPQ2d 1788 (Fed Cir 2006)). 
	As per claim 3,   Mahabir furthermore teaches wherein the UE behavior information comprises one or more of UE type, a UE location, UE mobility information, application information and destination address of the UE (paragraph [0149] which discloses UE type, and paragraph [0146] which discloses application information).
	As per claim 10, Mahabir furthermore teaches wherein after the determining the risk for the UE, sending alarm information for indicting the risk for the UE to an application server (paragraph [0142], RAS 105 generate alert notifications to corporate).
	Claims  2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of Holtmanns et al. (US Publication No. 2016/0205128), further in view of Dao et al. (US Publication No. 2020/0196169).
	As per claim 2, Mahabir in view of Holtmanns teaches all limitation of claim as applied to claim 1 above. Mahabir in view of Holtmanns does not explicitly teach, but in an analogous art, Dao teaches the policy or parameter for solving the risk that the UE has comprises: a mobility management parameter and/or a session management parameter of the UE (paragraph [0087], at 430 generating access and mobility management parameters, next at 440 sending policy recommendation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabir and Holtmanns  with Dao,  to include policy or parameter for solving the risk that the UE has comprises a mobility management parameter as disclosed by Dao, in order to provide policy optimization in a communication network (paragraph [0005]).
	As per claim 5, Mahabir in view of Holtmanns teaches all limitation of claim as applied to claim 1 above. Mahabir in view of Holtmanns does not explicitly teach wherein the sending the first indication to the at least one network function entity in the network comprises: sending the first indication to a policy control function (PCF), to enable the PCF to update an access and mobility management policy , and/or protocol data unit (PDU) session management policy. However, in an analogous art, Dao teaches wherein the sending the first indication to the at least one network function entity in the network comprises: sending the first indication to a policy control function (PCF), to enable the PCF to update an access and mobility management policy (paragraph [0094], send to PCF 236 a policy recommendation notification message at 1060). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Mahabir and Holtmanns with Dao by modifying Mahabir and Holtmanns to include sending the first indication to a policy control function (PCF), to enable the PCF to update an access and mobility management policy as disclosed by Dao, in order to provide policy optimization in a communication network (paragraph [0005]).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of in view of Holtmanns et al. (US Publication No. 2016/0205128), further in view of Bhattacharya et al. (US Publication No. 2018/0191848).
	As per claim 4, Mahabir in view of Holtmanns teaches all limitation of claim as applied to claim 3 above. Mahabir in view of Holtmanns does not explicitly teach, wherein the determining the risk for the UE by analyzing the UE behavioral information comprises: determining that a stolen risk exists in the UE in response to that the UE type indicates that the UE is Internet of Things (IoT) equipment and the UE is moved out of a preset fixed area; or determining that an illegally used risk exists in the UE in response to that the UE type indicates that the UE is IoT equipment and the UE is located in a prohibited area; or determining that a hacker hijacked risk exists in the UE in response to that the UE type indicates that the UE is IoT equipment and the UE is abnormal in traffic use; or determining that a hacker hijacked risk exists in the UE in response to that the UE type indicates that the UE is IoT equipment and the UE accesses an illegal target address.
	However, in an analogous art, Bhattacharya teaches wherein the determining the risk for the UE by analyzing the UE behavioral information comprises: determining that a stolen risk exists in the UE in response to that the UE type indicates that the UE is Internet of Things (IoT) equipment and the UE is moved out of a preset fixed area (claim 15, identifying specific IoT apparatus , determining the current location, identifying an anomaly in the current IoT location, and paragraph [0021], the refrigerator moved to a new location, therefore, the system can identify potential theft of the device).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Mahabir and Holtmanns with Bhattacharya by modify Mahabir and Holtmanns to include determining the risk for the UE by analyzing the UE behavioral information comprises: determining that a stolen risk exists in the UE in response to that the UE type indicates that the UE is Internet of Things (IoT) equipment and the UE is moved out of a preset fixed area as disclosed by Bhattacharya , for the benefit of identifying and tracking the location of IoT apparatus to detect anomalies such as theft of physical items (paragraph [0005]).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824)  in view of Holtmanns et al. (US Publication No. 2016/0205128, in view of Dao et al. (US Patent/ Publication No. 2020/0196169), further in view of Yang et al. (US Publication NO. 2020/0092802).
	As per claim 6, Mahabir in view of Holtmanns and Dao teaches all limitation of claim as applied to claim 5 above. Mahabir in view of Holtmanns and  Dao does not explicitly teach triggering the PCF to configure all tracking areas (TAs) as prohibited areas of the UE in the access and mobility management policy in response to that the PCF determines that a service request of the UE needs to be refused according to the first indication; or triggering the PCF to adjust an aggregation maximum bit rate (AMBR) of session in the PDU session management policy in response to that the PCF determines that speed limitation needs to be performed for a PDU session specified by the UE according to the first indication; or, triggering the PCF to generate a location monitoring request in response to that the PCF determines that position monitoring or tracking needs to be performed for the UE according to the first indication; or triggering the PCF to initiate a PDU session termination process in response to that the PCF determines that a PDU session specified by the UE needs to be deleted according to the first indication. However, in an analogous art, Yang teaches triggering the PCF to generate a location monitoring request in response to that the PCF determines that position monitoring or tracking needs to be performed for the UE according to the first indication (paragraph [0093], the PCF entity send location request to the SMF entity and receive location information from PCF entity). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mahabir, Holtmanns and Dao with  Yang to include triggering the PCF to generate a location monitoring request in response to that the PCF determines that position monitoring or tracking needs to be performed for the UE according to the first indication as disclosed by Yang, in order to request access network type information for a current location of the terminal. 
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of in view of Holtmanns et al. (US Publication No. 2016/0205128), further in view of Ben Henda et al. (US Publication No. 2020/0413258).
	As per claim 7, Mahabir in view of Holtmanns teaches all limitation of claim as applied to claim 1 above. Mahabir in view of Holtmanns does not explicitly teach wherein the sending the first indication to the at least one network function entity in the network comprises: sending the first indication to an access and mobility management function (AMF), and triggering the AMF to execute one or a combination of following operations: deregistering the UE; executing authentication for the UE again; executing location monitoring or tracking for the UE; and restricting the UE to acquire a network service. 
	However, in an analogous art, Ben teaches sending the first indication to an access and mobility management function (AMF), and triggering the AMF to execute authentication for the UE again (paragraph [0019], in response to receiving a request, AMF triggers an authentication procedure with the UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mahabir and Holtmanns with Ben to include sending the first indication to an access and mobility management function (AMF), and triggering the AMF to execute authentication for the UE again as disclosed by Ben, in order to achieve the predictable result of authentication and verification. 

	Claims  8 is rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of Holtmanns et al. (US Publication No. 2016/0205128, further in view of  Ying  (US Publication No. 2020/0015131).
	As per claim 8, Mahabir in view of Holtmanns teaches all limitation of claim as applied to claim 1 above. Mahabir in view of Holtmanns does not explicitly teach wherein the sending the first indication to the at least one network function entity in the network comprises: sending the first indication to a session management function (SMF), and triggering the SMF to execute one or a combination of following operations: restricting data rate for a particular PDU session of the UE; and deleting the PDU session of the UE. However, in an analogous art, Ying teaches sending the first indication to a session management function (SMF), and triggering the SMF to execute deleting the PDU session of the UE (paragraph [0238], instruct PDU entity that is managed by the SMF to delete the PDU session).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mahabir and Ying to include sending the first indication to a session management function (SMF), and triggering the SMF to execute deleting the PDU session of the UE as disclosed by Ying. This would have been obvious because one of ordinary skill in the art would have been motivated to delete the PDU session when session is no longer used or needed.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of Holtmanns et al. (US Publication No. 2016/0205128), in view of Dao et al. (US Publication No. 2020/0196169), further in view of  Haumont (US Publication NO. 2005/0119008).
	As per claim 9, Mahabir in view of Holtmanns and Dao teaches all limitation of claim as applied to claim 2 above. Mahabir in view of Holtmanns and Dao does not explicitly teach wherein the mobility management parameter comprises a mobility limitation parameter or a periodic update timer value; and the session management parameter comprises a quality of service (QoS) parameter. However, in an analogous art, Haumont teaches wherein the mobility management parameter comprises a periodic update timer value (paragraph [0022], the mobility information related to the communication unit include periodic update timer value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mahabir, Holtmanns and Dao with Haumont, to include the mobility management parameter comprises a periodic update timer value, in order to detect a degree of mobility of M2M communication unit.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of Holtmanns et al. (US Publication No. 2016/0205128), further in view of Haumont (US Publication No. 2005/0119008).
	As per claim 15, Mahabir in view of Holtmanns teaches all limitation of claim as applied to claim 14 above. Mahabir in view of Holtmanns does not explicitly teach wherein when the first indication indicates the policy or parameter for the risk that the UE has, the processing device is further configured to: determine that the policy or parameter for solving the risk that the UE has comprises a mobility management parameter and/or a session management parameter of the UE. However, in an analogous art, Haumont teaches determine that the policy or parameter for solving the risk that the UE has comprises a mobility management parameter of the UE (paragraph [0022], mobility information related to communication unit include mobility management parameter which is being detected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mahabir and Holtmanns with Haumont, to include determining that the policy or parameter for solving the risk that the UE has comprises a mobility management parameter of the UE, in order to improve the mobility management adjustment in the mobile communication network.
	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabir et al. (US Publication No. 2017/0346824) in view of Loveland (US Publication No. 2015/0310714). 2020/0092802).
	As per claim 13, Mahabir teaches all limitation of claim as applied to claim 11 above. Mahabir does not explicitly teach wherein the raising the alarm and/or execute risk defense action for the risk in response to the first indication comprises: sending warning information to an application layer of the UE in response to the first indication, and triggering the application layer to send alarm information to an application server; and raising an optical/acoustic/electrical alarm, and/or locking the UE, and/or executing periodic location reporting. However, in an analogous art, Loveland teaches wherein the raising the alarm and/or execute risk defense action for the risk in response to the first indication comprises: sending warning information to an [application layer] of the UE in response to the first indication (paragraph [0025], upon the monitoring center being notified, and alert signal is transmitted to the device), and triggering [the application layer] to send alarm information to an application server (paragraph [0025]-[0027], upon receiving the alert signal, the device takes various action such as reporting location, transmitting sound, etc., to a remote server); and raising an optical/acoustic/electrical alarm, and/or locking the UE, and/or executing periodic location reporting (paragraph [0025]-[0026], the device is instructed to take various action such as emit an acoustic alert).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabir to include wherein the raising the alarm and/or execute risk defense action for the risk in response to the first indication comprises: sending warning information the UE in response to the first indication, and triggering to send alarm information to an application server; and raising an optical/acoustic/electrical alarm, and/or locking the UE, and/or executing periodic location reporting as disclosed by Loveland. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to protect devices from theft or an unauthorized use.
	While Mahabir in view of Loveland teaches sending warning information to UE and triggering UE to send alarm information Mahabir in view of Loveland does not explicitly teach application layer. In other word Mahabir in view of Love does not explicitly disclose sending warning information to application layer of UE and the application layer to send alarm information. However, sending information (i.e., warning information) to application layer and application layer to send information (i.e., alarm information) is old and well known in the art of computer communication. One of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to include well known method of sending information (warning information) to application layer of UE and sending from the application layer of UE information (alarm information) in order to achieve the predictable result of ensuring effective communication with  other application program on the device and the system.
	As per claim 16, Mahabir teaches a processing device for existence of a risk for user equipment (UE), applied to the UE, comprising: a memory configured to store a computer readable program and processor configured to execute the computer readable program to: receive a first indication sent by a network when the network determines a risk for the UE according to an analytics on UE behavioral information (paragraph [0121], RAS communicate application risk levels and device risk level to the organization risk assessment application. it is noted that the device and application risk levels when communicated to and received by the organization assessment provides indication, indicating the risk level associated with the device and application. paragraph [0006] and [0118], determining by the risk assessment server application risk factor for the mobile application , the application risk factor including inherent application risk factor determined from the application characteristics of the mobile application and a device-specific risk factor determined from the device-specific parameter and determining device risk level for the mobile device  based on plurality of application risk levels, which corresponds to determine a risk for the UE according to an analytics on UE behavioral information), wherein the first indication indicates a type of the risk that the UE has or the first indication indicates a policy or parameter for solving the risk that the UE has (figure 9 and paragraph [0190], indicating riskiest applications, which indicates type of the risk as application type risk, which reads on first indication indicates a type of the risk that UE has); and 
	wherein the processor is further configured to receive the first indication directly sent after a network data analytics function (NWDAF) entity analyzes the UE behavioral information and determines the risk for the UE according to the UE behavioral information, or to receive the first indication sent after a policy control function (PCF) or an access and mobility management function (AMF) or a session management function (SMF) receives a risk analysis result of an NWDAF entity for the UE. (paragraph (paragraph [0156], [0157] and [0168], RAS 105 after determining application risk levels and device risk levels, transmit the application risk levels and the device risk levels to the administrator computer after determining application and device risk levels, which reads on the limitation of: the receiving device is configured to receive the first indication directly sent after a network data analytics function (NWDAF) entity analyzes UE behavioral information and determines the risk for the UE. Paragraph [0118], the device and application risk level determined by using device specific parameters and application characteristics).
	Mahabir does not explicitly teach trigger the UE to raise an alarm  in response to the first indication. However, in an analogous art Loveland teaches triggering device configured to trigger the UE to raise an alarm in response to a first indication (paragraph [0026], one of the actin that the device 15 is instructed (triggered) to take is to emit an acoustic alert).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabir to include triggering device to trigger the UE to raise an alarm  in response to a first indication as disclosed by Loveland, in order protect devices from theft or unauthorized use.

Conclusion


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437